Citation Nr: 0301095	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-17 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES


1.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service 
connection for hearing loss in the right ear.

2.  Whether the veteran has submitted new and material 
evidence in order to reopen his claim of service 
connection for tinnitus.  

(The issues of entitlement to service connection for right 
ear hearing loss and tinnitus and an increased rating for 
left ear hearing loss will be the subjects of a later 
decision.)

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from March 1967 to 
March 1969.  This appeal arises before the Board of 
Veterans' Appeals (Board) from an August 2002 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
the veteran's claim seeking entitlement to an increased 
(compensable) rating for hearing loss in the left ear, and 
determined that the veteran had not submitted new and 
material evidence in order to reopen claims of service 
connection for hearing loss in the right ear and tinnitus.  

In a March 1993 decision, the Board denied the veteran's 
claim of service connection for hearing loss in the right 
ear and tinnitus.  This was the last final decision 
regarding these issues.  38 U.S.C.A. § 7104.   

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the 
veteran's claim of service connection for hearing loss of 
the right ear and tinnitus.  Further development will be 
conducted on the issue of entitlement to service 
connection for hearing loss of the right ear and tinnitus, 
as well as for an increased (compensable) rating for 
hearing loss of the left ear.  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.   38 C.F.R. § 20.903.  After 
giving the notice to the appellant and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing those issues.

FINDINGS OF FACT

1.  A Board decision in March 1993 denied the veteran's 
claim of service connection for hearing loss in the right 
ear and tinnitus.

2.  Evidence submitted subsequent to the November 1993 
decision bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for hearing loss in the right ear and tinnitus.  


CONCLUSIONS OF LAW

1.  The Board's March 1993 decision which denied service 
connection for hearing loss in the right ear and tinnitus 
is final. 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302 (2002).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for hearing loss in 
the right ear and tinnitus has been submitted. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's DD-214 shows that he served in Vietnam as a 
combat engineer.  The relevant civilian specialty was 
identified as blaster.  

The veteran's service medical records show that at his 
separation examination, his right ear hearing loss was 
within normal limits.  Hearing tests for his left ear 
showed that his hearing loss for his left ear increased in 
severity from the time he was inducted to the time he left 
service.  


On the authorized audiological evaluation in July 1990, 
pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

5
10
40
70
LEFT

5
10
55
70

Speech audiometry revealed speech recognition ability of 
98 percent in the right ear and of 94 percent in the left 
ear.  The examiner wrote that the veteran's tinnitus 
started with mortar fire in 1967, and that it was 
initially periodic, but now was constant.  

In an August 1990 decision, the RO granted the veteran 
service connection for left ear hearing loss, and assigned 
a noncompensable rating.  

In a March 1993 decision, the Board denied the veteran's 
claim of service connection for hearing loss in the right 
ear and tinnitus.  Evidence submitted subsequent to this 
decision is summarized below:

In April 2002, the veteran submitted argument as well as 
articles about the Tet offensive, and a service personnel 
record showing that he was awarded the Army Commendation 
Medal while with the 4th Engineering Battalion, 4th 
Engineering Division.  

He wrote that he was given a citation while serving as a 
demolition specialist and was paid and additional $55 
monthly for performing as a demolition specialist, but was 
issued no earplugs or other protective gear when 
performing these duties.  He wrote that he was exposed to 
loud noise when detonating explosives.  

On the authorized audiological evaluation in May 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
55
80
LEFT
30
35
25
70
90

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 94 percent in the left 
ear.

The examiner commented that the veteran did not have 
hearing loss in the right ear at the time of discharge, 
while the current audiogram showed significant hearing 
loss in the right as well as the left ear.  The examiner 
commented that since the veteran had some hearing loss in 
the left ear at 4000 Hz when he entered the Armed Forces, 
and the fact that the current audiograms showed 
significant deterioration in the veteran's hearing in both 
ears, it could be concluded that the veteran's reported 
tinnitus and hearing loss in the right ear were not 
necessarily related to the veteran's military service.  

In the veteran's October 2002 Substantive Appeal, he 
asserted that records from Jefferson Barracks audiology 
department were never reviewed.  He asserted that he had 
been fitted for three different types of hearing aids.  He 
stated that he had been told by the ENT doctors at the VA 
that his hearing would only get worse over time.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any 
information that is necessary to substantiate the claim 
for benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist, and essentially states 
that VA will make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, 
for the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present 
case, and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there 
is no prejudice to the appellant in proceeding with this 
appeal, because the requirements under the VCAA have been 
satisfied. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the RO notified the veteran 
of the reasons for its decision, as well as the laws and 
regulations applicable to his claim.  This information was 
provided in the October 2002 Statement of the Case.  In 
this document, the RO also provided notice of what 
evidence it had considered.    

In March 2002, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told 
the veteran that the RO was required to make reasonable 
efforts in obtaining relevant records and to inform him 
about the attempts.  Throughout the appeal and in the VCAA 
letter, the veteran has been asked to provide VA with 
information about other evidence that might be available, 
and was told VA would assist him in obtaining additional 
evidence (such as private medical reports and reports from 
federal agencies).  In short, the RO has informed the 
appellant which information and evidence that the 
appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of 
the appellant.  38 C.F.R. § 3.159 (b) (2002); Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in 
this claim, further development is not needed to comply 
with VCAA.  The veteran has been informed of the 
information and evidence needed to substantiate his claim, 
and he has been made aware of how VA would assist him in 
obtaining evidence and information.  He has not identified 
any additional, relevant evidence that has not been 
requested or obtained.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  In short, 
the requirements under the VCAA have been met.  

Under 38 C.F.R. § 3.156 (a) (2002), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen 
a claim, the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits 
would be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all 
of the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added 
to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

By decision dated March 1993, the Board denied the 
veteran's claim for service connection for hearing loss in 
the right ear and tinnitus.  Under applicable law and VA 
regulations, that decision is final, and the veteran's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran. 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104 
(a), 3.156 (2002).  

It is noted that in Hodge v. West, 155 F.3d 1356 (1998) 
the Federal Circuit lowered the threshold for what 
constitutes new and material evidence.  In light of the 
Hodge decision, it is determined that the veteran has 
submitted new and material evidence.  Since the Board's 
March 1993 decision, the veteran has provided more 
information about his activity during service as a 
demolition specialist.  He wrote in April 2002 that he was 
given an additional $55 per month for work he performed as 
a demolition specialist.  This information is new in that 
it has not been considered before.  Inasmuch as the 
veteran has provided new information about exposure to 
acoustic trauma, it is determined that this new evidence 
is also material in that it is of such significance that 
it must be considered in order to fairly decide the merits 
of the claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old 
and new.  

ORDER

New and material evidence having been submitted to reopen 
the claim of service connection for hearing loss in the 
right ear and tinnitus, the claim is reopened to that 
extent only.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

